Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 19-32 directed to non-elected without traverse.  Accordingly, Claims 19-32 have been cancelled.

Further, Claims 1 and 10 have been amended as follows:

1. (Currently Amended) A method for producing a multi-component product comprised of a plurality of first ingredients and of a plurality of second ingredients on a product dispensing system comprising[[:]] a control subsystem which includes a feedback controller system, the feedback controller system comprising a trajectory shaping controller and a flow regulator, the trajectory shaping controller configured to receive a control signal from a control logic subsystem, wherein the control signal defines a trajectory for the manner in which the control subsystem is supposed to deliver the plurality of the first and second ingredients for use in producing the multi-component product; the method comprising:
processing instructions to generate the multi-component product on a processing device;
identifying a first recipe to produce a first portion of the multi-component product, the first recipe comprising the plurality of first ingredients; 
identifying a second recipe to produce a second portion of the multi-component product, the second recipe comprising the plurality of second ingredients; 
monitoring one or more processes occurring during the first portion of the multi- portion recipe being executed on a processing device to obtain data concerning at least a portion of the one or more processes; 
storing the at least a portion of the data; and 
enabling the availability of the at least a portion of the data to the one or more processes occurring during the second portion of the multi-portion recipe, wherein at least one of the second ingredients is altered in the second recipe based on the portion of the data.

10. (Currently Amended) A product dispensing system comprising:
a control subsystem comprising:
a feedback controller system, the feedback controller system comprising:
a trajectory shaping controller; and 
a flow regulator, wherein the trajectory shaping controller is configured to receive a control signal from a control logic subsystem, wherein this control signal defines a trajectory for the manner in which control subsystem is supposed to deliver a plurality of first and second ingredients for use in producing a multi-component product; 
a computer program product residing on a computer readable medium having a
plurality of instructions stored thereon which, when executed by a processor, cause the
processor to perform operations comprising:
processing instructions to generate [[a]] the multi-component product comprised
of [[a]] the plurality of first ingredients and a plurality of second ingredients on a
processing device;
identifying a first recipe to produce a first portion of the multi-component
product, the first recipe comprising the plurality of first ingredients;
identifying a second recipe to produce a second portion of the multicomponent
product, the second recipe comprising the plurality of second ingredients;
monitoring one or more processes occurring during the first portion of the
multi-portion recipe being executed on a processing device to obtain data
concerning at least a portion of the one or more processes;
storing the at least a portion of the data; and
enabling the availability of the at least a portion of the data to the one or more processes occurring during the second portion of the multi-portion recipe wherein at least one of the second ingredients is altered in the second recipe based on the portion of the data.


Authorization for this examiner’s amendment was given by Reid Cunningham on 02/01/2022.



Allowable Subject Matter

Claims 1-18 and 33-34 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The closest prior arts are Cerio, JR. (US 20070235319 A1) and Sonderman et al (US 8615314 B1). Figures 1-3 of Cerio disclose a method for producing a multi-component product comprised of a plurality of first ingredients and a plurality of second ingredients on a product dispensing system (film deposition, [0024], [0039], [0043] and [0049]) comprising: processing instructions ([0058]) to generate the multi-component product on a processing device; identifying a first recipe to produce a first portion of the multi-component product, the first recipe comprising the plurality of first ingredients ([0039] and [0065]); identifying a second recipe to produce a second portion of the multi-component product, the second recipe comprising the plurality of second ingredients ([0039] and [0065]); monitoring one or more processes occurring during the first portion of the multi-portion recipe being executed on a processing device to obtain data concerning at least a portion of the one or more processes ([0056]-[0058]); and storing the at least a portion of the data ([0016] and [0060]). Further, Sonderman is a pertinent art which teaches a method comprises selecting a process control parameter for performing a second process upon the workpiece based upon the qualitative analysis (Summary of the invention). Sonderman teaches that when processing semiconductor wafers 105, various process steps are sequentially performed on the semiconductor wafers 105. Errors resulting from one process may 

However, none of the above prior arts alone or in combination with other arts teaches a method or a product dispensing system for producing a multi-component product comprised of a plurality of first ingredients and of a plurality of second ingredients on the product dispensing system comprising: “a control subsystem which includes a feedback controller system, the feedback controller system comprising a trajectory shaping controller and a flow regulator, the trajectory shaping controller configured to receive a control signal from a control logic subsystem, wherein the control signal defines a trajectory for the manner in which the control subsystem is supposed to deliver the plurality of the first and second ingredients for use in producing the multi-component product” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 10 are allowed.
Claims 2-9, 11-18 and 33-34 are allowed, as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/09/2022